— Determination of respondent, Department of State, dated September 12, 1980, finding petitioners guilty of untrustworthiness as real estate brokers and suspending their licenses until satisfaction *554of certain default judgments, unanimously confirmed, without costs and without disbursements. We note that the suspension with respect to petitioner Rosalind Feldman is without prejudice to her being licensed either individually or as representative of any corporation not owned or controlled by Richard Feldman. Concur — Murphy, P.J., Kupferman, Birns, Carro and Silverman, JJ.